DISSENTING OPINION
Ekwall, Judge:
I find myself unable to agree in the holding of the majority that the merchandise involved consists of decorated china ornaments, not tableware, dutiable under paragraph 212 of the Tariff Act of 1930. I agree with the finding that the merchandise in suit cannot be designated as “dolls” under paragraph 1513 of the same act. In my view, however, the record substantiates the claim that the articles are toys under said paragraph 1513. Plaintiff’s testimony included that of the designer of the articles in suit. He stated that they were designed “As a small doll for children to play with or to be used in connection with doll houses.” It is true that this witness had not observed the articles in use, but he testified that he purchased them for his toy department.
The assistant toy buyer connected with the plaintiff company testified that the articles were sold in connection with doll houses.
This testimony, to my mind, carries much weight. Certainly, the person who helped design the articles must know of the.chief use to which they are to be put in order that he may adapt the design to such use.
It is my opinion that the testimony produced on behalf of the plaintiff has not been overcome by defendant’s evidence and that the *262former is sufficient to overcome the presumption of correctness attaching to the collector’s classification. That the articles are used in connection with doll houses, to my mind, places them in the category •of toys. The appearance of the official sample, exhibit 1, is also indicative of its use as a toy rather than as an ornament.